46 So.3d 1195 (2010)
CITY OF PEMBROKE PINES and Gallagher Bassett Services, Inc., Appellants,
v.
Michael HONES, Appellee.
No. 1D10-0216.
District Court of Appeal of Florida, First District.
November 9, 2010.
Gregory G. Coican and Edward D. Schuster of Massey, Coican, Schuster, Riedhammer & King, LLC, Fort Lauderdale, for Appellants.
Barbara A. Eagan of Eagan Appellate Law, PLLC, Orlando, Kelli Biferie Hastings of the Law Office of Kelli Biferie Hastings, PLLC, Maitland, and Robert S. Winess of Robert S. Winess, P.A., West Palm Beach, for Appellee.
PER CURIAM.
AFFIRMED. See City of Pembroke Pines v. Ortagus, ___ So.3d ___, 2010 WL 4292823 (Fla. 1st DCA 2010).
BENTON, THOMAS, and ROWE, JJ., concur.